Case 1:15-cv-09242-RMB-KNF Document 258 Filed 10/30/19 Page 1 of 6

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
_ x DOCH
DANA GROTTANO: N.D.,; and D.M., | DATE FILED: (O4234/4

 

individually and on behalf of all others similarly
situated,

Plaintiffs, . Civil Action
15-cy-9242 (RMB) (KNF)

ORDER CONCERNING
PRELIMINARY APPROVAL
OF THE CLASS ACTION
SETTLMENT

THE CITY OF NEW YORK, COMMISSIONER
JOSEPH PONTE, CORRECTION OFFICER
YOLANDA CAPERS, AND CORRECTION
OFFICE THOMASENA GRAHAM,

all in their official capacities,

Defendants. :
x
THE HONORABLE RICHARD M. BERMAN, U.S.D.J.:

 

WHEREAS, Plaintiffs Dana Grottano (“Grottano”), N.D., and D.M. (together,
“Plaintiffs”), on behalf of themselves and all other similarly situated, have alleged in this class
action lawsuit that the employees of the Department of Corrections are invasively searching
visitors to the New York City Department of Correction (“DOC”) facilities, in violation of the
Fourth and Fourteenth Amendments to the United States Constitution and Article 1, Section 12 of
the New York State Constitution, and are seeking monetary and injunctive relief for all individuals
who visited DOC facilities and were invasively searched within the Class Period set forth in the

Motion for Preliminary Approval;! and

 

' An Invasive Search is defined as any search of a visitor conducted by DOC employees or by a
visitor at the direction of DOC employees at a DOC facility that resulted in more than accidental
or incidental exposure of, or contact with, a visitor’s breasts, genitals, or buttocks as part of the
search process.

 
Case 1:15-cv-09242-RMB-KNF Document 258 Filed 10/30/19 Page 2 of 6

WHEREAS, Defendants deny each and every one of Plaintiffs’ allegations of unlawful
conduct, deny all liability to Plaintiffs and the other Class Members, do not concede or admit any
liability and intend to continue with a vigorous defense of this Action in the event the settlement
agreement is not approved by the Court; and

WHEREAS, Defendants, through their counsel, and Plaintiffs, through their counsel and
on behalf of themselves and the other Class Members, have engaged in vigorous, arms’ length
negotiations, which included the aid of and numerous mediation sessions before The Honorable
James C. Francis IV (Ret.) over the course of five months, reached a settlement as described in the
Stipulation of Settlement and Order, dated June 20, 2019 (“Settlement Agreement”), in which the
Parties have agreed upon a settlement of this matter, subject to the approval and determination of
the Court as to the fairness, reasonableness, and adequacy of the settlement, which, if approved,
will result in final certification of the Class for settlement purposes only, and dismissal of the
action with prejudice.

NOW THEREFORE, upon reviewing the Settlement Agreement, and all prior proceedings
held herein, including the October 30, 2019 status conference, and the matter having come before
the Court, based on the foregoing, the Court’s proceedings, and the parties’ joint Motions for
Preliminary Approval of Class Action Settlement, Certification of the Class for Settlement
Purposes, Approving Class Notice and Scheduling a Fairness Hearing,

It is hereby ORDERED, ADJUDGED AND DECREED as follows:

1. Jurisdiction. This Court has personal jurisdiction over all members of the
proposed Class (defined below) and has subject matter jurisdiction over this action, including
jurisdiction to preliminarily approve the proposed Settlement and preliminarily certify the Class

for settlement purposes only.

 
Case 1:15-cv-09242-RMB-KNF Document 258 Filed 10/30/19 Page 3 of 6

2. Findings Regarding Proposed Settlement. The Court finds that the proposed
Settlement resulted from arms’ length negotiations and is sufficient to warrant preliminary
certification of the Class for settlement purposes, appointment of the claims administrator, the
distribution by mail and otherwise of the Notice to the members of the Class, and a full hearing on
the Settlement.

3, Conditional Class Certification For Settlement Purposes. For purposes of the
settlement of this action, and only for such purposes, the Court hereby certifies the following Class:
Any person who visited or attempted to visit an inmate housed at a
New York City Department of Correction (DOC) facility from
November 23, 2012, to October 30, 2019, who was subject to an

invasive search.

You are excluded from the class if you were arrested for possession

of contraband in the course of that visit, uniess you were subject to

an invasive search on a separate occasion and were not arrested.
This certification is conditional and for the purposes of consideration and implementation of the
proposed settlement only.

4. Class Representative and Class Counsel. Plaintiffs Dana Grottano, N.D., and
D.M. are designated Class Representatives for settlement purposes only. The law firms of the
NAACP Legal Defense and Educational Fund, Inc., Giskan Solotaroff & Anderson LLP, and
Beranbaum Menken LLP are designated Class Counsel for settlement purposes only.

5, Final Approval Hearing. A hearing will be held at 12:30 p. m. on February 6,
2020 (“Final Approval Hearing”) in the United States District Court for the Southern District of
New York, 500 Pearl Street, New York, New York, 10007, in Courtroom 17B to determine (a)
whether this Action should be finally certified as a class action for settlement purposes; (b) whether

the settlement of the class action should be approved as fair, reasonable and adequate; (c) whether

the class action should be dismissed with prejudice under the terms of the Settlement; (d) whether

 
Case 1:15-cv-09242-RMB-KNF Document 258 Filed 10/30/19 Page 4 of 6

members of the Class should be bound by the Release set forth in the Settlement; and (¢) whether
an application of Class Counsel for an award of attorneys’ fees and reimbursement of expenses,
and for a service award to Plaintiffs should be approved. The Parties’ submissions in support of
the Settlement shall be filed with the Court at least five (5) days prior to the Final Approval
Hearing. Any member of the Class who does not exclude themselves from the Setthement may
appear and be heard at the Final Approval Hearing.

6. Notice to the Class. The Notice to the Class shall be sent by mail to all
individuals who visited DOC facilities within the Class Period, within 35 days of the entry of this
Order (i.e. on or before December 5, 2019). In addition, the Parties shall provide publication notice
(in English and in Spanish} to Class Members through the NY Daily News, NY Post, El Diario,
Caribbean News, AM New York, and New York Amsterdam News; on Facebook and Instagram;
on YouTube and/or local TV stations such as NY1 and Fox 5; and on MTA subways and buses. A
summary notice of this settlement shall be posted at visitor areas at DOC facilities, on MTA buses
to Rikers Island, and at MTA bus stop shelters for the Q100 and Qi01 MTA buses to Rikers Island.
The Claims Administrator will also maintain a website for any prospective class members to visit.

7. Findings Concerning Notice. The Notice to be given in the form and manner
provided in Paragraph 6 of this Order is the best practicable notice and is reasonably calculated,
under the circumstances, to apprise the members of the Class (a) of the pendency of this Action;
(b) of their right to exclude themselves from the proposed Settlement; (c} that any judgment,
whether favorable or not, will include all members of the Class who do not request exclusion; and
(d) that any member of the Class who does not request exclusion may object to the Settlement and,
if they desire, enter an appearance either personally or through counsel. The Court notes that the

Notice and Summary Notices are written in simple English, finds such notice to be reasonable and

 
Case 1:15-cv-09242-RMB-KNF Document 258 Filed 10/30/19 Page 5 of 6

to constitute due, adequate, and sufficient notice to all persons entitled to be provided with such
notice, and finds that it meets the requirements of the United States Constitution, the Federal Rules
of Civil Procedure, and the Locai Rules for the United States District Court for the Southern
District of New York.

8. Exclusion from the Class. Any member of the Class who wishes to be excluded
from the Class must mail a written request, postmarked no later than January 20, 2020, to the
Claims Administrator at RG2 Claims Administration LLC, Grottano, et al. v. City of New York,
et_al., P.O. Box 59479, Philadelphia, PA 19102-9479. The request for exclusion need not be in
any particular form, but it must include the following information: (1) the Class member’s name,
address, and telephone number; (2) a written statement that the Class member wishes to be
excluded from the Class; and (3) the Class member’s signature. Any member of the Class who
does not file a timely written request for exclusion shall not be excluded from the Class and shall
be bound by all subsequent proceedings, orders, and judgements in this action.

9. Objections, Any member of the Class who has not filed a timely written request
for exclusion and who wishes to object to the fairness, reasonableness, or adequacy of the proposed
Settlement, must file a written statement of objection no later than January 20, 2020, with the Court
at United States District Court for the Southern District of New York, 500 Pearl Street, Suite 1630,
New York, New York, 10007, under docket Grottano, et al. v. City of N_Y., et al., 15 Civ. 9242
(RMB) (KNF), and serve copies thereof on the Claims Administrator.

The objection must include the Class Member’s name, address, and telephone number, a
statement of the Class Member’s objection(s), any supporting evidence thereof, and the case name

and number. Any member of the Class who files and serves a written objection may, but is not

 
Case 1:15-cv-09242-RMB-KNF Document 258 Filed 10/30/19 Page 6 of 6

required to, appear at the Final Approval Hearing, either in person or through counsel retained at
the Class Member’s expense.

10. Claims Administrator. RG2 Claims Administration LLC, P.O. Box 59479,
Philadelphia, PA 19102-9479, is hereby authorized to perform tasks relating to providing notice
to class members and administration of this Settlement. The Claims Administrator will be
compensated for its work up to, but not more than, $500,000, and shall be required to submit time

sheets detailing its work.

RMB

RICHARD M. BERMAN
United States District Judge

 

New York, New York
October 30, 2019

 
